Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 8, 11, 13-17, 20-22, 49, 51 and 53 rejected under 35 U.S.C. 103 as being unpatentable over Hirose (U.S. Patent No. 4,523,214) of record, in view of Myong (U.S. Patent Pub. No. 2009/0255581).
	Regarding Claim 1
	FIG. 9 of Hirose discloses a device for amplifying signals of light-induced photocurrent, comprising: an anode (22) connected to a positive terminal of a voltage source (23); a disordered material layer (20) coupled to the anode, wherein the disordered material layer is structured to have a thickness of 100 nm or less (Col. 7, Lines 67-68); and a cathode (17) coupled to the disordered material layer and connected to a negative terminal of the voltage source; and a light absorption layer (19) coupled to the disordered material layer. 
Hirose fails to disclose “the disordered material layer includes a Carbon dopant”.
	FIG. 1 of Myong discloses a similar device, wherein the disordered material layer (30b) includes a Carbon dopant [0013]. The limitation “dopant” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hirose, as taught by Myong. The 
The recitations “to increase absorption of light incident on the device to a sufficient amount of photons that induces a cycling excitation process (CEP) amplification mechanism, wherein coupling of the light absorption layer and disordered material layer align a bandgap overlap between the light absorption layer and the disordered material layer to provide quantum efficiency of charge carriers transport between the light absorption layer and the disordered material layer”; “the device is operable to amplify photoexcited carriers based on photon absorption to produce an external quantum efficiency of the device that is at least 100%”; and “to facilitate phonon-assisted excitation of localized carriers into a mobile band of the disordered material layer” are functional limitations. The structure recited in Hirose is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
	
	Regarding Claim 2
18 cm-3” is related to material properties. The structure recited in modified Hirose is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
	
	Regarding Claim 3
	The recitation “the electrical signal is amplified by a cycling excitation process (CEP) amplification mechanism to a gain of at least 10” is a functional limitation. The structure recited in Hirose is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

	Regarding Claim 4
	The recitation “the device is operable to convert photons absorbed by the device to an electrical signal amplified across the disordered material layer by the amplification mechanism to produce the external quantum efficiency of the device that is at least 100%” is a functional limitation. The structure recited in Hirose is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
		
	Regarding Claim 7
	FIG. 9 of Hirose discloses the light absorption layer (19) is structured between the disordered material (20) and the cathode (17).

	Regarding Claim 8
prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
		
	Regarding Claim 11
	FIG. 9 of Hirose discloses one or both of: an n-type semiconductor material (18) is coupled to the light absorption layer (19) and the anode; and a p-type semiconductor material (21) is coupled to the disordered material and to the cathode (22).
		
	Regarding Claim 13
	FIG. 9 of Hirose discloses the disordered material includes an amorphous semiconductor material (Col. 8, Lines 28-30).
		

	FIG. 9 of Hirose discloses the amorphous semiconductor material includes an intrinsically disordered material or material that has been modified to introduce disorder (Col. 8, Lines 28-30).
		
	Regarding Claim 15
	FIG. 1 of Myong discloses the amorphous semiconductor material (30b) includes a hydrogenated amorphous Silicon (a-Si:H) [0014].
	
	Regarding Claim 16
	FIG. 9 of Hirose discloses the amorphous semiconductor material includes amorphous Si (a-Si), amorphous SiGe (a-SiGe), amorphous GaAs (a-GaAs), amorphous InP (a-InP), amorphous GaN (a-GaN), amorphous AlN (a-AlN), amorphous BN (a-BN), or amorphous SiC (a-SiC) (Col. 8, Lines 28-30).
		
	Regarding Claim 17
	Modified Hirose discloses the amorphous semiconductor material is further doped with nitrogen (N) (Col. 8, Lines 28-30).
	
	Regarding Claim 20
	FIG. 9 of Hirose discloses the disordered material layer has a thickness in a range of 30 nm to 60 nm (Col. 7, Lines 67-68).


	The recitation “the device is operable to detect a single photon and produce a corresponding electrical signal” is a functional limitation. The structure recited in Hirose is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

	Regarding Claim 22
	The recitation “the device is operable to reduce noise associated with dark current to 30 nA or less at a 3 V reverse bias” is a functional limitation. The structure recited in Hirose is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
		
	Regarding Claim 49
	Myong discloses a percentage of the Carbon dopant in the disordered material layer is more than 0% and less than 5% [0013].
	
	Regarding Claim 51
	FIG. 9 of Hirose discloses the disordered material comprises Silicon (Col. 8, Lines 28-30).
	
	Regarding Claim 53
	FIG. 9 of Hirose discloses the disordered material layer (20) is formed on a mesa structure.

Claims 5 and 54 rejected under 35 U.S.C. 103 as being unpatentable over Hirose and Myong, in view of Kakinuma (U.S. Patent No. 4,811,069) of record.
	Regarding Claim 5
	Hirose as modified by Myong discloses Claim 1. 
Hirose as modified by Myong fails to explicitly disclose “the voltage source is configured to supply a bias potential of 10 V or less between the anode and the cathode”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hirose, as taught by Kakinuma. The ordinary artisan would have been motivated to modify Hirose in the above manner for the purpose of improving S/N ratio (Col. 1, Lines 65-68 of Kakinuma).
	
	Regarding Claim 54
	FIG. 2 of Kakinuma discloses the voltage source is configured to supply a voltage bias potential of at least 4 V between the anode and the cathode to obtain a CEP gain (Col. 4, Lines 3-10).

Claims 9, 10 and 50 rejected under 35 U.S.C. 103 as being unpatentable over Hirose and Myong, in view of Chang (U.S. Patent Pub. No. 2011/0197956) of record.
	Regarding Claim 9
	Hirose as modified by Myong discloses Claim 1. 
Hirose as modified by Myong fails to explicitly disclose “the light absorption layer is structured between the disordered material and the anode”.
	FIG. 3 of Chang discloses a similar device, wherein the light absorption layer (108/112) is structured between the disordered material (110) and the anode (104/116). 

	
	Regarding Claim 10
	The recitation “the coupling of the light absorption layer and disordered material is structured to have a difference in an electron affinity (AEa) between them that is less than zero and a difference in a sum of the electron affinity and bandgap (AEc) between them that is less than zero” is a functional limitation. The structure recited in Hirose is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

	Regarding Claim 50
	FIG. 3 of Chang discloses the disordered material layer (110) comprises Germanium [0108]. 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Hirose and Myong, in view of Engelmann (U.S. Patent Pub. No. 2005/0104089) of record.
	Regarding Claim 12
	Hirose as modified by Myong discloses Claim 1. 
Hirose as modified by Myong fails to disclose “one or both of: an n-type semiconductor material is coupled to the disordered material layer and the anode; and a p-type semiconductor material is coupled to the disordered material layer and the cathode”.
	FIG. 1 of Engelmann discloses a similar device, wherein one or both of: an n-type [0040] semiconductor material (110) coupled between the disordered material layer (112) and the anode (108); and a p-type semiconductor material (114) coupled between the disordered material layer and the cathode (116). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hirose, as taught by Engelmann. The ordinary artisan would have been motivated to modify Hirose in the above manner for the purpose of enhancing sensitivity (Para. 8 of Engelmann).
	
Claims 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Hirose and Myong, in view of Tseng (U.S. Patent Pub. No. 2012/0167964) of record.
	Regarding Claim 18
	Hirose as modified by Myong discloses Claim 1. 

	FIG. 2 of Tseng discloses a similar device, wherein the disordered material (106) includes a polymer material [0049]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hirose, as taught by Tseng. The ordinary artisan would have been motivated to modify Hirose in the above manner for the purpose of enhancing light absorption rate (Para. 7 of Tseng).
				
	Regarding Claim 19
	FIG. 2 of Tseng discloses the polymer material includes P3HT Poly(3- hexylthiophene-2,5-diyl), PDBT, polyphenylene vinylene (PPV), PCE, PDPP-DTT, PTAA, Alq3, phenyl-C61-butyric acid methyl ester (PCBM), pentacene, triphenyl diamin (TPD) derivatives of carbazole, or phthalocyanine [0049].

Claim 52 rejected under 35 U.S.C. 103 as being unpatentable over Hirose and Myong, in view of Lim (U.S. Patent Pub. No. 2015/0129036) of record.
	Regarding Claim 52
	Hirose as modified by Myong discloses Claim 1. 
Hirose as modified by Myong fails to explicitly disclose “a layer including Copper (I) Oxide (Cu2O) or Nickel (II) Oxide (NiO)”.
	FIG. 1 of Lim discloses a similar device, comprising a layer (105) including Copper (I) Oxide (Cu2O) or Nickel (II) Oxide (NiO) [0032]. 

	
Response to Arguments
Applicant's arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892